Citation Nr: 1125637	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran had active military service from July 1989 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied entitlement to service connection for hypothyroidism, depression, and CFS.  

The issues have been re-characterized to comport to the medical evidence of record and the fact that the Veteran is service connected for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his March 2006 Form 9 substantive appeal to the Board the Veteran requested a hearing before a Veterans Law Judge, however in a subsequent written statement he withdrew his request in a timely manner.

The issues of entitlement to service connection for hypothyroidism and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the Veteran currently has CFS for VA purposes or a chronic qualifying disability related to underlying symptoms of a claimed CFS disability resulting from an undiagnosed illness.  





CONCLUSION OF LAW

The criteria for service connection for CFS, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.309, 3.317, 4.88a (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  November 2004 and February 2005 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim of service connection for CFS is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted and opinion obtained to determine the nature and etiology of his claimed CFS.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for CFS.  He claims that his CFS set in shortly after discharge from service and that his STRs show low energy levels during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, through December 31, 2011, warrants a presumption of service-connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

An undiagnosed illness manifest by such "signs or symptoms" as muscle and joint pain is also a qualifying chronic disability.  38 C.F.R. § 3.317(b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6-month period of chronicity.  38 C.F.R. § 3.317(a)(3), (4).
Among the requirements for service connection for a disability due to undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(a)(7).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The Veteran's CFS claim can be considered on several legal theories.  First, service connection could be established on a direct basis under 38 U.S.C.A. § 1110 based upon a current disability as first manifesting during service.  Second, under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i), CFS is deemed a qualifying chronic disability entitled to presumptive service connection, if manifest to a degree of 10 percent or more by December 31, 2011.  Third, the Veteran's underlying symptoms could be service-connected as an undiagnosed illness if they are not attributable to any known clinical diagnosis by history, physical examination, or laboratory tests.

Under any theory of entitlement, however, for VA purposes, a diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in Southwest Asia and was awarded the combat infantry badge (CIB).  He had 1 year and 5 months of foreign service between July 1989 and September 1993.  His personnel records and STRs also indicate that he was exposed to residue from burning oil fields in Kuwait.  The Veteran is deemed a Persian Gulf Veteran for purposes of VA compensation for certain disabilities due to undiagnosed illnesses.  38 C.F.R. § 3.317(d).

April 1990 STRs note that the Veteran reported tremendous stress and depression, low energy level, and delayed sleep onset.

Post service private treatment records dated in May 2005 note that the Veteran was having very intense dreams and seems very tired the next day, and that he was given an assessment of CFS.  A July 2005 private treatment record also notes an assessment of CFS, and that the Veteran feels worse and his chronic fatigue is leveling him.  A May 2008 private treatment record notes that the Veteran was given an assessment of thyroid disease.  

A VA examination was conducted in June 2010, to determine the nature and etiology of the Veteran's claimed CFS.  The examiner noted that the Veteran was diagnosed with hypothyroidism in the mid-1990s and was placed on thyroid replacement with prompt resolution of his fatigue.  Weight is stable.  He reported that he does not have chronic fatigue syndrome and his fatigue resolved within a few weeks of starting thyroid replacement.  He is clinically euthyroid.  He denies low grade fever, pharyngitis, lymphadenopathy, generalized muscle aches, weakness, and fatigue.  No unusual headaches, migratory joint pains, or sleep disturbance.  The Veteran reports his energy level is normal since being on thyroid replacement.  A physical examination was conducted and the Veteran was given an impression of no evidence of CFS; the fatigue has resolved with thyroid replacement.  

Regarding the Veteran's claim on a direct basis and on a presumptive basis pursuant to 38 C.F.R. § 3.317, the medical evidence of record shows that the Veteran has never been diagnosed with CFS that produces debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and manifests at least 6 of the following: low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychologic symptoms, or sleep disturbance as required by 38 C.F.R. § 4.88a.  The May and July 2005 private treatment records noting diagnoses of CFS do not address whether the Veteran has CFS for VA purposes as required by 38 C.F.R. § 4.88a.  Furthermore, the June 2010 VA examination report specifically found that the Veteran did not have CFS and that he did not have the symptoms required for a diagnosis of CFS for VA purposes under 38 C.F.R. § 4.88a.  

The Veteran's service connection claim for CFS cannot be granted if there is no present CFS disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding whether any underlying symptoms, such as fatigue, of the claimed CFS disability could be service-connected as a qualifying chronic disability due to an undiagnosed illness that is not attributable to any known clinical diagnosis pursuant to 38 C.F.R. § 3.317, the June 2010 VA examiner found that the Veteran did not have any symptoms of CFS and the Veteran himself denied having CFS.  The examiner found that the Veteran's fatigue symptomatology resolved when he started medically treating his thyroid disability.  Thus, the competent medical and lay evidence of record shows that the Veteran does not have any qualifying chronic disability with objective indications that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317.  Therefore, service connection for underlying symptoms of a claimed CFS disability due to an undiagnosed illness is not warranted.  See Id.  

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as being tired.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to give an opinion as to whether he has a currently diagnosed CFS disability within the meaning of 38 C.F.R. § 4.88a; furthermore, at his June 2010 VA examination the Veteran himself denied having CFS.  See Layno, supra.  38 C.F.R. § 3.317 requires that a claimed symptom manifest objective indications that are perceptible to an examining physician, which, regardless of the Veteran's competency to report observable symptoms, was not found by the examining physician in the present case.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for CFS is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness, is denied.


REMAND

The Veteran seeks service connection for hypothyroidism and an acquired psychiatric disability, to include depression, to include as secondary to PTSD.  

At a June 2010 VA examination conducted to determine the nature and etiology of his claimed hypothyroidism disability, the Veteran reported that he did not ask for another evaluation of his thyroid issue and was surprised that the thyroid issue was being mentioned as a claim.  Thus, it is unclear whether the Veteran wishes to withdraw his claim of service connection for hypothyroidism.  On remand the RO should resolve this ambiguity.   

Furthermore, the May 2010 Board remand instructed that the June 2010 VA examiner was to provide an opinion as to whether any thyroid disability identified at least as likely as not had its onset during, or is otherwise related to, service, to include exposure to residue from burning oil fires in Kuwait.  The examiner was also specifically asked to provide a complete rationale for her opinion.  The examiner diagnosed the Veteran with hypothyroidism and opined that it is not related to his time in the service, but provided no rationale for that opinion.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the June 2010 VA examiner failed to discuss the Veteran's exposure to oil fires in Kuwait or provide any rationale for her opinion, if the Veteran does not withdrawal his service connection claim, then a new VA examination and opinion should be provided.  

At a June 2010 VA examination conducted to determine the nature and etiology of his claimed acquired psychiatric disability, the examiner noted that the Veteran's previous diagnosis of mood disorder is secondary to his complications from a hypothyroid condition.  Because the Veteran's service connection claim for hypothyroidism is being remanded, and because adjudication of that claim may impact the adjudication of the Veteran's claim to service connection for an acquired psychiatric disability, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's service connection for an acquired psychiatric disability also must be remanded.  

The appellant is hereby notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inquire as to whether he wishes to withdrawal his claim of service connection for hypothyroidism.  Provide him all necessary forms to accomplish this and instruct him that to withdraw his claim he must do so in writing.  

2.  If the Veteran wishes to continue his claim of service connection for hypothyroidism, schedule him for a VA medical examination to determine the nature and etiology of his thyroid disability.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's thyroid disability had its onset during, or is otherwise related to, service, to include exposure to residue from burning oil fires in Kuwait.

A complete rationale must be provided for all opinions.  The claim folder must be made available to the examiner for review in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated, including the claim of service connection for an acquired physiatric disability.  The RO is instructed to discuss the June 2010 VA examination noting that the Veteran's mood disorder is secondary to his thyroid disability.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


